DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 21, line 17, “second line of sight 254” should be --second line of sight 264--.
Page 23, line 1, the first “the” should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattermann (EP 1 210 855).
Regarding claim 1, Gattermann discloses (Fig. 1-4) a product applicator (limitations in the preamble, as well as material worked upon, in this case liquid fertilizer, are not given patentable weight), comprising: a carriage (support frame 1) defining a towing axis (16); a holding tank (container 4) mounted to said carriage, said holding tank having a maximum horizontal width in a direction that is perpendicular to said towing axis (Fig. 1); a central frame (support section 6 and frame sections supporting hydraulic cylinders 19) coupled to a first end portion of said carriage and centered about said towing axis; and a foldable tool bar including a first wing section (side frames 6’, 6’’) having a proximal end portion coupled to said central frame with a first hinge assembly (swivel joints 17), said first hinge assembly defining a first horizontal pivot axis (swivel axis 18) that is substantially parallel to said towing axis, wherein said first horizontal pivot axis is within said maximum horizontal width of said holding tank (Fig. 1).
Regarding claim 4, Gattermann further discloses (Fig. 1-4) an inner wing lift hydraulic cylinder (hydraulic cylinders 19) that bridges said first horizontal pivot axis, a first end of said inner wing lift hydraulic cylinder being coupled to said central frame and a second end of said inner wing lift hydraulic cylinder being coupled to said first wing section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Chung (KR 20110126405, translation attached).
Regarding claim 2, Gattermann discloses the elements of claim 1 as described above, but does not disclose that said first wing section extends at an obtuse ramping angle relative to said central frame when the liquid fertilizer applicator is in a transport configuration.
However, Chung discloses (Fig. 6-7) a similar folding frame arrangement wherein a first wing section (side frames 11 having rollers 13) extends at an obtuse ramping angle relative to a central frame when the apparatus is in a transport configuration.  Chung discloses that the wing section is configured to hang from a hook (16) to remain upright (Page 4, final paragraph), and it is readily apparent that the obtuse angle of the first wing section provides a moment due to weight to counter the force of the hook which maintains the hook connection until it is manually released.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first wing with an obtuse ramping angle, along with a hook arrangement, as taught by Chung, in the frame of Gattermann.  Doing so would provide a passive means of maintaining the first frame section in a transport position.
Furthermore, recognizing the general variety of ramping angles for folding frames known in the art, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to find a range of ramping angles which satisfy the need to provide a narrow, transport-ready folded frame.
Regarding claim 3, Chung further discloses (Fig. 6-7) that said obtuse ramping angle is approximately 120 degrees.  Furthermore, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to find a range of ramping angles which satisfy the need to provide a narrow, transport-ready folded .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Reinke (EP 0 978 227).
Gattermann discloses the elements of claim 4 as described above, and further discloses (Fig. 1-4) that said inner wing lift hydraulic cylinder is actuated to configure said first wing section at an obtuse ramping angle relative to said central frame (the first wing section would be at an obtuse ramping angle throughout the frame’s lifting, until reaching the upright transport position of Fig. 2-4), and said inner wing lift hydraulic cylinder is actuated to configure said first wing section in a substantially horizontal orientation (Fig. 1).
Gattermann does not disclose that said inner wing lift hydraulic cylinder is extended or retracted to configure the first wing section in these respective positions. 
However, Reinke discloses (Fig. 1-2) a similar folding frame arrangement, wherein an inner wing lift hydraulic cylinder (8) is extended to configure a first wing section (7) into a transport position (Fig. 2), and said inner wing lift hydraulic cylinder is retracted to configure said first wing section in a substantially horizontal orientation (Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the hydraulic cylinder of Gattermann and configure it to operate as taught by Reinke in order to effectively lift and lower the first wing to transport and extended positions.

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Moser (U.S. 2002/0017389).
Regarding claim 6, Gattermann discloses the elements of claim 1 as described above, but does not disclose that said foldable tool bar includes a second wing section having a proximal end portion coupled to a distal end portion of said first wing section with a second hinge assembly, the second hinge assembly defining a second pivot axis that extends in a direction perpendicular to said first horizontal pivot axis.
However, Moser discloses (Fig. 1-4) a similar folding frame arrangement, wherein a foldable tool bar includes a second wing section (outer wing sections 38, 40) having a proximal end portion coupled to a distal end portion of a first wing section (inner wing sections 37, 39) with a second hinge assembly (hinge pins 121), the second hinge assembly defining a second pivot axis that extends in a direction perpendicular to said first horizontal pivot axis.  The second wing section thus extends over a holding tank (29).  Moser teaches that this arrangement reduces the overall height of the implement during transport and provides an even more compact, and thus more maneuverable arrangement for road travel ([0004], lines 15-22).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a second wing section and associated hinge assembly as taught by Moser in the tool bar of Gattermann.  Doing so would reduce the implement height and make the implement more compact and maneuverable.
Regarding claim 7, Gattermann (Fig. 3-4) and Moser (Fig. 1) both further disclose that said second wing section extends above a portion of said holding tank when the liquid fertilizer applicator is in a transport configuration.
Regarding claim 8, Moser further discloses (Fig. 1) in the combination above that said second wing section extends substantially parallel to said towing axis when the liquid fertilizer applicator is in said transport configuration.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Moser as applied to claim 6 above, and further in view of Fast (U.S. 2014/0034341).
Regarding claim 9, Gattermann in view of Moser discloses the elements of claim 6 as described above, but does not disclose that said foldable tool bar includes a third wing section having a proximal end portion coupled to a distal end portion of said second wing section with a third hinge assembly, the third hinge assembly defining a third pivot axis that extends in a direction perpendicular to said second pivot axis, wherein said third pivot axis is substantially parallel to said first pivot axis when the liquid fertilizer applicator is in an extended configuration.
However, Fast discloses () a similar folding frame arrangement a foldable tool bar includes a third wing section (outer flip wings 68) having a proximal end portion coupled to a distal end portion of a rear-folding wing section with a hinge assembly (flip wing hinge; Fig. 30), the hinge assembly defining a pivot axis (Fig. 29) that extends in a direction perpendicular to a vertical pivot axis of the rear-folding wing section (Fig. 25), wherein said pivot axis is substantially parallel to a towing axis of the implement (what would be the first pivot axis of Gattermann).  This additional wing section allows the tool bar to support additional tools over a wider swath, while maintaining a compact transport configuration with the outer wing section folded adjacent the rear-folding wing.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a third wing section coupled to the second wing section of Gattermann in view of Moser, since doing so would provide a wider toolbar with a greater number of tools, while maintaining a compact transport configuration.
Regarding claim 10, Gattermann (Fig. 3-4), Moser (Fig. 1) and Fast (Fig. 3, 24, 28) each further disclose in the combination above that said third wing section extends above a portion of said holding tank when the product applicator is in a transport configuration, and Fast further discloses (Fig. 3) that 
Regarding claim 11, Moser further discloses (Fig. 1-2) a bracket (wing support 45) coupled to said carriage, said bracket extending above at least a portion of said holding tank, said wing sections resting on said bracket when the product applicator is in a transport configuration ([0040], lines 18-19).  It would have been obvious to one of ordinary skill in the art to include such a bracket in the combination above to support the wing sections in their transport positions.
Fast further discloses (Fig. 1-2) in a similar arrangement that such a bracket (transport rack 56) for supporting frame sections may be coupled to a second end portion of the carriage, opposite the central frame, said second wing section resting on said bracket when the product applicator is in a transport configuration.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose a support bracket as taught by Moser and Fast, to support the wing sections of the combination in either the front end, back end, or both of the carriage/holding tank.
Regarding claim 13, Gattermann further discloses (Fig. 1-4) an inner wing lift hydraulic cylinder (hydraulic cylinders 19) that bridges said first horizontal pivot axis, a first end of said inner wing lift hydraulic cylinder being coupled to said central frame and a second end of said inner wing lift hydraulic cylinder being coupled to said first wing section.
Moser further discloses (Fig. 3-4) in the combination a mid-wing pivot hydraulic cylinder (hydraulic cylinder 126) that bridges said second pivot axis, a first end of said mid-wing pivot hydraulic cylinder being coupled to said first wing section and a second end of said mid-wing pivot hydraulic cylinder being coupled to said second wing section.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Moser and Fast as applied to claim 11 above, and further in view of Chung.
Gattermann in view of Moser and Fast discloses the elements of claim 11 as described above, but does not disclose an inner wing latch assembly configured to selectively secure said first wing section at an obtuse ramping angle relative to said central frame when in said transport configuration.
However, Chung discloses (Fig. 6-7) a similar folding frame arrangement comprising an inner wing latch assembly (hook 16) configured to selectively secure a first wing section (side frames 11) at an obtuse ramping angle relative to a central frame when in a transport configuration.  Chung discloses that the wing section is configured to hang from the latch assembly to remain upright (Page 4), and it is readily apparent that the obtuse angle of the first wing section provides a moment due to weight to counter the force of the hook, which maintains the hook connection until it is manually released.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first wing with a latch assembly, along with an obtuse ramping angle, as taught by Chung, in the frame of Gattermann.  Doing so would provide a passive means of maintaining the first frame section in a transport position.
Furthermore, recognizing the general variety of ramping angles for folding frames known in the art, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to find a range of ramping angles which satisfy the need to provide a narrow, transport-ready folded frame.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gattermann in view of Moser and Fast as applied to claim 13 above, and further in view of Reinke.
Regarding claim 14, Gattermann in view of Moser and Fast discloses the elements of claim 13 as described above, but does not disclose that said inner wing lift hydraulic cylinder extends at an acute angle that is less than 45 degrees from horizontal when the product applicator is in an extended configuration.
However, Reinke discloses (Fig. 1-2) a similar folding frame arrangement, wherein an inner wing lift hydraulic cylinder (8) is extended to configure a first wing section (7) into a transport position (Fig. 2), wherein said inner wing lift hydraulic cylinder extends at an acute angle that is less than 45 degrees from horizontal when the liquid implement is in an extended configuration (Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the hydraulic cylinder of Gattermann and configure it to operate as taught by Reinke in order to effectively lift and lower the first wing to transport and extended positions, similarly to regarding claim 5.
Regarding claim 16, Gattermann in view of Moser and Fast discloses the elements of claim 13 as described above, but does not disclose that said inner wing lift hydraulic cylinder, said central frame, and said first wing section are configured to counter a pitching moment about said first hinge assembly when the liquid fertilizer applicator is in a transport configuration.
However, Reinke discloses (Fig. 1-2) a similar folding frame arrangement, wherein an inner wing lift hydraulic cylinder (8), a central frame (central supporting elements 2), and a first wing section (7) are configured to counter a pitching moment about a first hinge assembly when the frame is in a transport configuration.  Specifically, the weight of the toolbar including its tools would create a moment about 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the hydraulic cylinder of Gattermann and configure it to operate as taught by Reinke in order to effectively lift and lower the first wing to transport and extended positions, similarly to regarding claim 5.

Allowable Subject Matter
Claims 20, 24-25, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreyer (U.S. 3,809,316).
Dutzi (EP 2 289 295).
Ebbekink (EP 0 981 941).
Van Mill (U.S. 2016/0050838).
Hoek (U.S. 7,585,000).
Kjaer (EP 2 116 123).
Schlimgen (U.S. 10,188,023).
Van de Sluis (EP 3 045 029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                 

/Alicia Torres/Primary Examiner, Art Unit 3671